Per Curiam.
{¶ 1} On March 26, 2003, the Court of Appeals for Warren County dismissed the petition of appellant, John Wesley Frazier, for a writ of habeas corpus. Frazier claimed that the acceptance of his guilty plea in a capital case by a single judge rather than a three-judge panel violated R.C. 2945.06 and thereby divested his trial court of jurisdiction and entitled him to the writ. On appeal, we held this cause for a decision in Pratts v. Hurley, Supreme Court case Nos. 2003-0392, 99 Ohio St.3d 1408, 2003-Ohio-2454, 788 N.E.2d 646, and 2003-0560, 99 Ohio St.3d 1406, 2003-Ohio-2454, 788 N.E.2d 644. State ex rel. Frazier v. Brigano, 100 Ohio St.3d 1512, 2003-Ohio-6398, 799 N.E.2d 638.
{¶ 2} On May 5, 2004, we held in Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992, that an alleged violation of R.C. 2945.06 is not a proper subject for habeas corpus relief and may be remedied only in a direct *149appeal from a criminal conviction. See, also, State ex rel. Collins v. Leonard (1997), 80 Ohio St.3d 477, 478, 687 N.E.2d 443.
Arenstein & Gallagher and William R. Gallagher, for appellant.
Jim Petro, Attorney General, and Diane Mallory, Assistant Attorney General, for appellee.
{¶ 3} Based on the foregoing, we affirm the judgment of the court of appeals.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.